

	

		II

		109th CONGRESS

		1st Session

		S. 1936

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Lott introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To strengthen the national flood insurance program,

		  encourage participation in the program, and provide owners of properties not

		  located in flood hazard zones a one-time opportunity to purchase flood

		  insurance coverage for a period covering such hurricane.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricanes Katrina and Rita Flood

			 Insurance Buy-In Act of 2005.

		2.Temporary flood

			 insurance buy-in program

			(a)In

			 generalThe Director of the

			 Federal Emergency Management Agency shall make available flood insurance

			 coverage under the national flood insurance program for eligible structures, in

			 accordance with this section.

			(b)Scope of

			 coverage

				(1)Eligible

			 lossesCoverage may be made available under this section only for

			 damage or loss to an eligible structure, but not including any contents

			 thereof, from flooding resulting from Hurricane Katrina or Hurricane Rita of

			 2005.

				(2)AmountThe

			 amount of coverage made available under this section for an eligible structure

			 may not exceed the lesser of—

					(A)the maximum amount

			 of coverage that may be made available for such structure under the national

			 flood insurance program; and

					(B)the amount of coverage provided for the

			 structure, as of August 29, 2005, under the policy for losses caused by wind or

			 windstorm (as referred to in subsection (c)(4)).

					(c)Eligible

			 structuresFor purposes of this section, an eligible structure is

			 a structure that—

				(1)sustained damage

			 from flooding resulting from Hurricane Katrina or Hurricane Rita of

			 2005;

				(2)is of a type

			 (including residential properties, business properties, and others) for which

			 coverage was generally made available under the national flood insurance

			 program as of August 29, 2005;

				(3)is located in a

			 covered disaster area;

				(4)was covered—

					(A)in the case of a

			 structure damaged by flooding resulting from Hurricane Katrina, as of August

			 29, 2005, by an insurance policy for losses caused by wind or windstorm;

			 and

					(B)in the case of a structure damaged by

			 flooding resulting from Hurricane Rita, as of September 23, 2005, by such a

			 policy;

					(5)is not located in

			 an area that has been identified by the Director as an area having special

			 flood hazards (as such term is used for purposes of section 102 of the Flood

			 Disaster Protection Act of 1973 (42 U.S.C. 4012a)); and

				(6)was not covered by

			 flood insurance made available under the national flood insurance program at

			 the time of such damage.

				(d)Premiums

				(1)AmountThe

			 Director shall charge, for coverage made available under this section for an

			 eligible structure, premiums in the amount equal to 105 percent of the

			 aggregate amount of premiums that would have been charged, at the time, for

			 coverage for the structure under the national flood insurance program (for the

			 type and amount of coverage provided) for the 10-year period that ends upon the

			 date of purchase of such coverage.

				(2)Deduction from

			 claimsThe Director shall provide that a purchaser of coverage

			 made available under this section may pay premiums charged for such coverage

			 under paragraph (1) by deducting such amounts from the amount of any claims

			 payable under such coverage.

				(3)Credits to

			 NFIFThere shall be credited to the National Flood Insurance Fund

			 established under section 1310 of the National Flood Insurance Act of 1968 (42

			 U.S.C. 4017) the following amounts:

					(A)Any premiums collected pursuant to this

			 section.

					(B)From amounts

			 appropriated under subsection (i)(1), an amount equal to the amount of any

			 premiums charged for coverage made available under this subsection that are not

			 collected by the Director as a result of the operation of paragraph (2).

					(e)Claims

				(1)In

			 generalClaims for damage or

			 loss pursuant to coverage made available under this section may be paid only

			 from amounts made available in appropriation Acts under subsection (i).

				(2)ExclusionAmounts in the National Flood Insurance

			 Fund established under section 1310 of the National Flood Insurance Act of 1968

			 (42 U.S.C. 4017), including any amount credited to such Fund under subsection

			 (d)(3), shall not be available for paying claims under coverage made available

			 under this section.

				(f)Requirements to

			 obtain future coverage and take mitigation actionsThe Director

			 may not make coverage available under this section for an eligible structure

			 unless the owner of the structure enters into a binding agreement, contained in

			 such deed restrictions as the Director considers appropriate, to ensure that

			 such owner, and any future owners, will—

				(1)at all times after purchasing coverage

			 under this section for the structure, in perpetuity, maintain coverage under

			 the national flood insurance program, for any structures located at any time on

			 the same property on which, at the time of purchase, such eligible structure is

			 located, in an amount at least equal to the lesser of—

					(A)the value of the

			 structure, as determined by the Director; or

					(B)the maximum limit

			 of coverage made available with respect to the particular type of property

			 under the national flood insurance program; and

					(2)accept any offer to take mitigation actions

			 or activities made, with respect to the structure, under a mitigation program

			 under section 1323, 1361A, or 1366 of the National Flood Insurance Act of 1968

			 (42 U.S.C. 4030, 4102a, 4104c).

				(g)Premium rates

			 for future coverageIn

			 establishing rates for flood insurance coverage, other than coverage under this

			 section, made available under the national flood insurance program, the

			 Director shall not consider, in any manner—

				(1)any premiums

			 charged or collected under subsection (d);

				(2)any claims paid

			 pursuant to coverage made available under this section; or

				(3)any amounts

			 appropriated under subsection (i).

				(h)DefinitionsFor

			 purposes of this section, the following definitions shall apply:

				(1)Covered disaster

			 areaThe term covered disaster area means an

			 area—

					(A)for which a major

			 disaster was declared by the President pursuant to title IV of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)

			 as a result of Hurricane Katrina or Hurricane Rita of 2005; and

					(B)in which the sale of flood insurance

			 coverage was available under the National Flood Insurance Act of 1968 (42

			 U.S.C. 4001 et seq.) as of August 25, 2005.

					(2)DirectorThe

			 term Director means the Director of the Federal Emergency

			 Management Agency.

				(i)Authorization of

			 appropriations

				(1)For claims

			 paymentsThere are authorized to be appropriated to the Director,

			 such sums as may be necessary to cover all costs of flood insurance coverage

			 made available under this section, including administrative expenses and claims

			 under such coverage.

				(2)For mitigation

			 assistanceThere are

			 authorized to be appropriated such sums as may be necessary, for the National

			 Flood Insurance Fund established under section 1310 of the National Flood

			 Insurance Act of 1968 (42 U.S.C. 4017) and for the National Flood Mitigation

			 Fund established under section 1367 of such Act (42 U.S.C. 4104d), for use only

			 for mitigation activities under the programs under sections 1323, 1361A, and

			 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4030, 4102a,

			 4104c), as appropriate, for eligible structures.

				(j)Public

			 noticeNot later than 30 days after the date of enactment of this

			 Act, the Director shall issue and widely disseminate in the covered disaster

			 area public notice of the procedures to be followed for application for flood

			 insurance authorized by this Act.

			(k)TerminationThe

			 Director may not enter into any contract or policy for coverage under this

			 section except pursuant to an application for such coverage submitted to the

			 Director before the expiration of the 90-day period beginning on the date that

			 the public notice described in subsection (j) is issued.

			

